Mr. Chief Justice Clarity delivered the opinion of the court: It appears that claimant was employed as a statistical clerk in the Division of State Fair of the Department of Agriculture of the State of Illinois from the 1st day of July, 1923, until the 1st day of September, 1924, and it further appears that the- 53rd General Assembly appropriated for the salary of this position the sum of $2,100.00 per annum, which would be at the rate of $175.00 per month, and it further appears, without contradiction, that claimant only received $150.00 per month for the period above mentioned. It is the opinion of this court that the legislature intended that the occupant of this position should receive $175.00 per month for this period, which would be $300.00 more than the amount paid claimant. Therefore this court recommends that claimant be allowed the sum of $300.00.